Citation Nr: 1816555	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the knees.

2. Entitlement to service connection for degenerative joint disease of the right shoulder.

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for rheumatoid arthritis of multiple joints.

5.  Entitlement to service connection for depression.

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for essential hypertension

7.  Entitlement to service connection for essential hypertension.

8.  Whether new and material evidence has been submitted to reopen the claim of service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran has verified active service from January 1954 to September 1954.  The Veteran had service with the Texas National Guard from August 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As to the Veteran's claim of service connection claim for depression, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Here, the description of the claim and other evidence does not support broadening the scope of the claim.

Additional evidence has been associated with the claims file since the last RO adjudication in February 2016.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for hypertension, for degenerative joint disease of the lumbar spine, for degenerative joint disease of the knees, and for degenerative joint disease of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No current depressive disorder is present.

2.  No current rheumatoid arthritis of multiple joints is present.

3.  In a January 2007 rating decision, the RO denied the claims of service connection for hypertension and service connection for prostate cancer.  The Veteran timely appealed, but withdrew his appeal, and he did not submit new and material evidence within the one-year period following the rating decision.

4.  With respect to the prostate cancer claim, evidence received since the January 2007 decision is cumulative of the evidence already of record, or it is not competent evidence.   

5.  With respect to the hypertension claim, evidence received since the January 2007 relates to a previously unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Rheumatoid arthritis of multiple joints was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The January 2007 rating decision that denied service connection for prostate cancer and for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).   

4.  Evidence received since the January 2007 decision is not new and material and the claim of service connection for prostate cancer is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Evidence received since the January 2007 decision is new and material and the claim of service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist, except as discussed below in the analysis of the rheumatoid arthritis claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's service connection claims relate to the contraction of rheumatic fever during his active service in the Marine Corps.  Service treatment records show that in April 1954, the Veteran presented for treatment of synovitis of both feet, reporting symptoms of swelling of both feet without redness for two weeks. Service treatment records at the time show the presence of migratory joint pains involving feet, ankles, knees and fingers, described as "recurring migratory arthritis which looks like rheumatic fever."  The records indicate that after recovery from the active infection, a diagnosis of rheumatic valvulitis (of the heart), inactive, with deformity of the mitral valve, was given.  The Veteran asserts that all of his service connection claims are secondary to the rheumatic fever he contracted in service, or are secondary to the service-connected rheumatic heart disease.

Finality of January 2007 Rating Decision

The claims of service connection for prostate cancer and for hypertension were denied in a January 2007 rating decision.  The December 2009 rating decision again denied the claims, citing a lack of new and material evidence.  The Board cannot take jurisdiction of a claim that has been previously decided for which new and material evidence has not been presented.  See 38 U.S.C. §§ 5108, 7104(b); see also Spencer v. Brown, 4 Vet. App. 283, 289 (1993).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As stated above, in January 2007, the RO denied the Veteran's claims of service connection for prostate cancer and for hypertension.  The Veteran was notified of this denial.  He initially submitted a notice of disagreement in February 2007, but in a June 2007 correspondence, he withdrew his appeal.  He did not submit another appeal or submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

With respect to the claim of service connection for hypertension, the evidence at the time of the January 2007 rating decision consisted of: a February 1955 VA examination showing blood pressure of 136/70; a December 1970 VA examination showing hospitalization for high blood pressure in July 1970; an October 1982 statement from the Veteran reporting that a VA doctor who examined him the previous year told him he had a ballooning on his aorta and that he had a marked tendency toward hypertension; a November 1983 VA examination report noting that in 1973, the Veteran was found to have mild hypertension; a November 1983 opinion from a private physician noting that the cause of the Veteran's aortic root dilatation is secondary to hypertension; a September 2006 VA medical opinion stating that hypertension is not likely secondary to rheumatic heart disease.  Service treatment records from January 1954 to September 1954 were also on file and reviewed, as shown by the evidence list in the January 2007 rating decision.  In the January 2007 rating decision, the RO denied the claim because the evidence did not show that essential hypertension is related to the service- connected condition of rheumatic heart disease, residuals of rheumatic fever, nor is there any evidence of this disability incurred in or was caused by military service.  Also the medical evidence failed to show a diagnosis of essential hypertension of a compensable level within one year of discharge from military service, therefore, precluding service connection on a presumptive basis.

With respect to the claim of service connection for prostate cancer, the evidence at the time of the January 2007 rating decision consisted of medical records showing the Veteran had prostate cancer, high PSA test results, and surgery to treat the prostate cancer.  Additionally, a September 2006 VA examination and medical opinion indicated that the prostate cancer was not likely to be secondary to rheumatic heart disease or valvular heart disease.  Service treatment records from January 1954 to September 1954 were also on file and reviewed, as shown by the evidence list in the January 2007 rating decision.  In the rating decision, the RO denied the claim because the evidence did not show that prostate cancer is related to the service-connected Rheumatic heart disease or residuals of rheumatic fever, and the evidence did not show manifestations of prostate cancer during service.  

Since the January 2007 rating decision, additional evidence has been associated with the claims file.  The Board now evaluates whether it is new and material evidence.

With respect to hypertension, the evidence received since the January 2007 rating decision consists of a February 2010 statement from the Veteran that he was told by Naval doctors that he would be subject to high blood pressure the rest of his life because of the damage to his heart from rheumatic fever.  The Board notes that a Veteran is competent to report the diagnosis of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At this stage, credibility must be presumed.

Based on the foregoing, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for hypertension.  The report by the Veteran that he was told in service that he would be subject to high blood pressure, when presuming its credibility, constitutes positive evidence indicating a possible link between the in service Rheumatic fever and the current hypertension.  Thus, the evidence tends to support an unestablished fact and is not cumulative.  Reopening the claim of service connection for hypertension is, thus, warranted.

With respect to prostate cancer, the evidence received since the January 2007 rating decision consists of medical records showing his past history of prostate cancer and continuing monitoring and treatment.  In a November 2009 statement, the Veteran referenced that prostate cancer made him depressed.  A March 2011 VA examination report discusses the history of the prostate cancer and treatment.  It does not provide an opinion as to relationship to service or to cardiac residuals of rheumatic fever.

The Board finds that new and material evidence has not been submitted such that reopening the claim of prostate cancer is warranted.  At the time of the January 2007 rating decision, the fact that the Veteran had prostate cancer and treatment for it was established.  The evidence received showing treatment for prostate cancer and noting the Veteran's history of prostate cancer is merely cumulative.  Thus, it cannot be the basis for reopening the claim.  There has been no medical evidence indicating the Veteran's prostate cancer is linked to rheumatic heart disease or residuals of rheumatic fever.  

The Veteran contends through his representative that his statement regarding causation should be determined to be new and material evidence to reopen the claims.  In that regard, the Veteran has contended that prostate cancer is due to rheumatic heart disease or residuals of rheumatic fever.  Even though the Veteran is competent to provide opinions on some medical issues, the particular issue of whether his current prostate cancer is the result of rheumatic fever and its residuals falls outside the realm of his common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the etiology of the Veteran's prostate cancer requires medical inquiry into multiple potential causes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, expertise, or skills needed to make such a determination.  Furthermore, in this case, the Veteran is not shown to be reporting the diagnosis or opinion of a medical professional.  As a result, his lay opinions as to causation are not competent evidence upon which reopening the claim can be based.  They do not trigger the need to provide a VA examination.  Because the opinions are not competent, they do not meet the threshold necessary to "indicate" that the disability "may" be related to service or to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the evidence submitted since the January 2007 rating decision with respect to prostate cancer is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Analysis

The Veteran asserts that the rheumatic fever he had in 1953 has had a recurrence in the past 57 years that has led to high blood pressure, to rheumatoid arthritis of multiple joints, to degenerative joint disease of the shoulders, lumbar spine, and bilateral knees, and to depression.  See April 2010 Statement from Veteran.  The Veteran's representative asserts that a VA examination is needed to determine if the rheumatoid arthritis of the multiple joints the Veteran has now is related to the migratory arthritis the Veteran had while on active duty.  See March 2012 VA Form 646.

For the claimed disorders of rheumatoid arthritis and depression, the Board finds that there are no current disabilities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Because there are no current disabilities, the claims must be denied.

Rheumatoid arthritis

On this record, the Board finds no complaint of, treatment for, or diagnosis of rheumatoid arthritis in medical records post service.  A March 1955 VA examination found no joint residuals of rheumatic fever.  A March 2011 VA examination report noted the Veteran is not treated for or been diagnosed with rheumatoid arthritis.  At that time, test results showed the rheumatoid factor was negative.  Medical records further show that joint pain of several joints is due to gout or to degenerative changes, rather than rheumatic causes.

In support of the claim, the Veteran submitted an October 1970 correspondence in which he reported that a doctor in service told him he had rheumatoid arthritis and that he may have problems later on from time to time with his feet.  A December 1970 VA examination found the Veteran to have problems with his feet from non-rheumatic causes.  In a June 1971 statement, the Veteran reported that Dr. D.R. said his foot pain is due to an arthritic condition which could have been a result of the Rheumatic fever in service.  Medical records from Dr. D.R. showed a diagnosis of gouty arthritis with no reference to the rheumatic fever as a cause.  In a February 2008 statement, the Veteran himself reports that his arthritis is gouty arthritis.

Based on a review of the evidence, the Board finds that a preponderance of the evidence shows there is no current rheumatoid arthritis disability during the appeal period.  The Veteran's lay statements are the only evidence in support of the claim.  The statements are contradicted by medical findings from VA examinations and from the very physician the Veteran was quoting.  The report by the Veteran that a doctor in service said he would have problems with his feet is too vague and speculative to be competent and credible evidence.  Furthermore, it does not show that there is a current rheumatoid arthritis disability during the appeal period.  It merely states that the Veteran could develop one in the future.  That is not shown to have happened.

The Board gives significantly greater probative weight to the opinions of the medical professionals because they have demonstrated knowledge, skill, and experience in assessing medical etiologies.  Additionally, the March 2011 VA examination in which test results for rheumatic processes were negative is highly probative and clear evidence against a current disability.  As a preponderance of the evidence is against a finding of a current disability, service connection for rheumatoid arthritis is not warranted.

Although the Veteran's representative claimed a VA examination was necessary for the Veteran's rheumatoid arthritis of multiple joints, no VA examination is in fact necessary where, as here, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Moreover, VA examinations have been provided with respect to joint pain and they have determined that the causes are something other than rheumatoid arthritis.

Depression

With respect to depression, the results of a January 2011 VA examination show that there were no mental disorders present.  The examiner stated that the Veteran:

Does not meet full criteria for a mental disorder diagnosis on AXIS I and in fact describes functioning well with no impact of the reported symptoms on work or social life.  He does describe average transient depressed mood in relation to his current situation, but has positive coping strategies for dealing with this.  This had no real impact on the Veteran's ability to work and in fact, he does describe a voluntary withdrawal from the work force due to retirement.

An April 2011 VA depression screen was negative.  Otherwise, there is no complaint of, treatment for, or diagnosis of depression or other mental disorder in the medical records.  In a November 2009 statement, the Veteran asserted that prostate cancer causes him to be depressed as well as the fact that he is 75 years old.

Based on a review of the evidence, the Board finds that a preponderance of the evidence shows there is no current depressive disorder during the appeal period.  The Veteran's lay statements are the only evidence in support of the claim.  The statements are contradicted by medical findings from a VA examination and from VA depression screens.  The Board gives significantly greater probative weight to the medical evidence as it was created after clinical evaluation of the Veteran, and because it is based on knowledge, skill, and experience in assessing medical etiologies.  As a preponderance of the evidence is against a finding of a current disability, service connection for a depressive disorder is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a depressive disorder is denied.

Service connection for rheumatoid arthritis of multiple joints is denied.

The application to reopen the claim of service connection for prostate cancer is denied.

The application to reopen the claim of service connection for hypertension is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2017).  Upon reopening the claim of service connection for hypertension, the Board finds that a VA addendum medical opinion is necessary.  The Veteran asserts that his hypertension is due to rheumatic fever contracted in service or is due to his service-connected rheumatic heart disorder.  He reports that Navy doctors told him he would be susceptible to high blood pressure throughout his life due to his heart disorder or the Rheumatic fever.  See February 2010 statement from the Veteran.  He further contends that rheumatic fever hastened hypertension as it damaged his heart and made it pump harder.  See February 2009 statement by Veteran.  He also contends that he had hypertension since he was discharged from Marine Corps.  Id. 

The September 2006 VA medical opinion stated that hypertension is not likely secondary to rheumatic heart disease.  The examiner reasoned that there is no pathological rational for rheumatic heart disease to cause hypertension.  

This medical opinion does not address all aspects of the claim.  While it covers the theory as to whether rheumatic heart disease caused hypertension, it does not address whether rheumatic fever caused hypertension.  Moreover, it is questionable as to whether it addresses if rheumatic heart disease aggravated the Veteran's hypertension, as it does not expressly address aggravation.  Accordingly, an addendum medical opinion is warranted.

With respect to the claims of service connection for degenerative joint disease of the lumbar spine, the right shoulder, and both knees, the Board similarly finds that the medical opinions do not address direct service connection for the incident of rheumatic fever in service, and the aggravation prong of secondary service connection.  Accordingly, addendum opinions are warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Direct the claims file to a qualified clinician so a supplemental opinion may be provided with regard to the Veteran's hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disability began during active service, is related to the rheumatic fever incurred in service, or began within one year after discharge from active service. 

b.  Whether the service-connected rheumatic heart disease aggravated the Veteran's current hypertension beyond its natural progression.

c.  Please address the Veteran's contention that rheumatic fever hastened hypertension because it damaged his heart and made it pump harder.

The examiner must provide all findings, along with a rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Direct the claims file to a qualified clinician so a supplemental opinion may be provided regarding the Veteran's lumbar spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder is related to the rheumatic fever contracted in service or began within one year after discharge from active service. 

b.  Whether it is at least as likely as not that the Veteran's lumbar spine disorder was aggravated beyond its natural progression by his service-connected rheumatic heart disease.  

The examiner must provide all findings, along with a rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Direct the claims file to the examiner who rendered the February 2016 VA medical opinion for the right shoulder degenerative joint disease so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability began during active service, is related to the rheumatic fever incurred in service, or began within one year after discharge from active service. 

b.  Whether the service-connected rheumatic heart disease aggravated the Veteran's right shoulder degenerative joint disease beyond its natural progression.

The examiner must provide all findings, along with a rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Direct the claims file to the examiner who provided the February 2016 VA medical opinion for the knees so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left knee disability began during active service, is related to the rheumatic fever incurred in service, or began within one year after discharge from active service. 

b.  Whether the service-connected rheumatic heart disease aggravated the Veteran's current right and left knee disability beyond its natural progression.

The examiner must provide all findings, along with a rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


